Exhibit 10.1

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE CHITTENDEN CORPORATION

STOCK INCENTIVE PLAN

 

Name of Grantee:                                  
                                   

No. of Shares:                                  
                                          

Grant Date:                                    
                                              

Final Acceptance Date:                                 
                         

Pursuant to the Chittenden Corporation Stock Incentive Plan (the “Plan”) as
amended through the date hereof, Chittenden Corporation (the “Company”) hereby
grants a Restricted Stock Award (an “Award”) to the Grantee named above. Upon
acceptance of this Award, the Grantee shall receive the number of shares of
Common Stock, par value $1.00 per share (the “Stock”) of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan.

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by (i) signing and
delivering to the Company a copy of this Award Agreement, and (ii) delivering to
the Company a stock power endorsed in blank. Upon acceptance of this Award by
the Grantee, the shares of Restricted Stock so accepted shall be issued and held
by the Company’s transfer agent in book entry form, and the Grantee’s name shall
be entered as the stockholder of record on the books of the Company. Thereupon,
the Grantee shall have all the rights of a stockholder with respect to such
shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below.

2. Restrictions and Conditions.

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Committee in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c) If the Grantee’s employment with the Company and its Subsidiaries is
terminated by reason of permanent disability (as defined in Section 422(c) of
the Internal Revenue Code) or death prior to vesting of shares of Restricted
Stock granted herein, shares of Restricted Stock granted herein shall thereafter
vest to the extent such Restricted Stock would have become vested during the one
year period following the date of the Grantee’s termination.

If the Grantee’s employment with the Company and its Subsidiaries is voluntarily
or involuntarily terminated for any reason other than permanent disability or
death prior to vesting



--------------------------------------------------------------------------------

of shares of Restricted Stock granted herein, all shares of Restricted Stock
shall immediately and automatically be forfeited and returned to the Company.

In the event of a Change in Control (as defined within the Chittenden
Corporation Stock Incentive Plan [as amended and restated as of February 16,
2005]) any restriction or deferral limitation applicable to any restricted stock
shall lapse and such shares and awards shall be deemed fully vested.

3. Vesting of Restricted Stock. [The restrictions and conditions in Paragraph 2
of this Agreement shall lapse only to the extent the performance targets are
attained, as more fully described in Exhibit A hereto./The restrictions and
conditions in Paragraph 2 of this Agreement shall lapse on the Vesting Date or
Dates specified in the following schedule so long as the Grantee remains an
employee of the Company or a Subsidiary on such Dates. If a series of Vesting
Dates is specified, then the restrictions and conditions in Paragraph 2 shall
lapse only with respect to the number of shares of Restricted Stock specified as
vested on such date.

 

Number of Shares Vested

  

Vesting Date

                                                                       (       
 %)

  

 

                                                                       (       
 %)

  

 

                                                                       (       
 %)

  

 

                                                                       (       
 %)

  

 

                                                                       (       
 %)

  

 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Committee may at any time accelerate the vesting schedule specified
in this Paragraph 3.]

4. Dividends. Dividends on Shares of Restricted Stock shall be paid to the
Grantee.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 5(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

 

2



--------------------------------------------------------------------------------

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. Except in the case where an election is made
pursuant to Paragraph 8 below, the Grantee may elect to have the required
minimum tax withholding obligation satisfied, in whole or in part, by
authorizing the Company to withhold from shares of Stock to be issued or
released by the transfer agent a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

8. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company.

9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

 

3



--------------------------------------------------------------------------------

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

CHITTENDEN CORPORATION

By:

 

 

Title:  

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:

 

 

   

 

      Grantee’s Signature       Grantee’s name and address:      

 

     

 

     

 

 

4